MORGAN, J.
This action has heretofore been before this court upon appeal from a judgment of dismissal entered by reason of the refusal of the plaintiff to further plead after an order was made sustaining a demurrer to the complaint. The judgment was reversed and the cause remanded, with direction to the trial court to overrule the demurrer and to permit the defendant to answer. (Hodges v. Lemp, 24 Ida. 399, 135 Pac. 250.)
The purpose of the action is to procure a decree annulling and canceling two certain deeds, one made by J ames A. Pinney, as mayor of Boise City, and, as such, successor to the *665trust created by the laws of the United States (U. S. Rev. Stats., sec. 2387, U. S. Comp. Stats. 1916, sec. 4791; 6 Fed. Stats. Ann. 344) and of the state of Idaho (Rev. Codes, secs. 2147 to 2169) relative to government town sites and the disposal of lots and parcels of land situated therein, and certain special and local laws enacted by the territorial legislature (Special and Local Laws of Idaho, pp. 30 and 33). The other deed was made by John M. Haines, as such mayor and trustee. These deeds conveyed to John Lemp, respondent’s testator, certain lands in Boise City, as will more fully appear from the decision of this court above cited.
The defendant answered and filed a cross-complaint wherein he prayed that the cross-defendant, and his successors in interest, one of whom is appellant, he having been substituted for the original cross-defendant, be perpetually enjoined from claiming title to or interfering with his possession of the property; that he be decreed to be the owner thereof, and that his title be quieted. The cross-complaint was answered and a trial was had, which resulted in a decree for the defendant from which, and from an order overruling a motion for a new trial, this appeal is prosecuted.
Sec. 2387, U. S. Rev. Stats., provides for the entry at the proper land office, by the authorities of a town, if incorporated, of portions of the public lands of the United States which have been or may be settled upon and occupied as a town site, in trust for the several use and benefit of the occupants thereof, according to their respective interests, and that the execution of the trust, as to the disposal of the lots and the proceeds of the sale thereof, shall be conducted under such regulations as may be prescribed by the legislative authority of the state or territory in which the same is situated.
By the territorial act of January 6, 1871 (Special and Local Laws, p. 30), the mayor of Boise City was designated as trustee to execute the trust above mentioned, and he was directed to make and deliver to the occupants of lands within the town site, who were entitled thereto, deeds of conveyance according to their respective interests, and, with that end in view, to cause to be made and filed in his office a plat of *666the town site and to give notice requiring all persons claiming lands to present their respective claims to him in writing. It was further provided that the occupants of the town site might, at any time within sixty days after the filing of the plat and the publication of the notice, make their applications for title to the property claimed by them. The act directed what proceedings should be had in the event of conflicting claims, and provided that if no adverse claim was filed, upon payment of a specified sum of money, the mayor should execute and deliver a deed of conveyance to the claimant. It was further provided that all lots and blocks, or portions thereof, remaining unclaimed for a period of three months after the first publication of the notice above mentioned should be sold by the mayor, at public auction, to the highest bidder, for cash, and the proceeds of the sale should be paid by him into the treasury of Boise City.
The act of the territorial legislature of January 15, 1875 (Special and Local Laws, p. 33), directed the mayor of Boise City to publish notice for thirty days that he would, within ninety days from the first publication, sell all lots and blocks, or portions thereof, within the city for which a mayor’s deed had not been taken, at public auction, and to so sell and dispose of such property and pay the proceeds thereof, into the city treasury, unless, within the time specified in the notice, the parties claiming to own the property came forward and paid for and took deeds as provided by the act of 1871, supra.
Sec. 2169, Rev. Codes, provides, among other things, that the successor in office of the mayor or other officer who has entered lands under the town site laws of the United States, or is trustee for the execution of the trust in that behalf, whether acting as such under general law or a local or special act relating to any city or incorporated town, shall succeed to the trust and have authority to execute the same as fully as his predecessor, the original trustee, might have done while in office; also that when a mayor’s or other trustee’s deed of any block, lot, share or parcel of a town site has been lost or cannot be found and there is no record thereof in the office of the county recorder, such successor, upon proper application *667to him showing that no such deed can be found to such property and that no deed thereto is of record in the office of the county recorder, and that the applicant, his ancestor, or predecessor or grantor has been in the quiet, pea'ceable and undisputed possession of the premises under claim of title for the full period of five years next before the application, must grant and convey the title to the applicant.
On January 13, 1868, the mayor of Boise City made application at the proper land office for a public land entry pursuant to the provisions of see. 2387, supra, and on May 2, 1870, patent was issued to him, in trust, conveying, for the purposes mentioned in that act, the town site of Boise City, including that portion of the land here in controversy mentioned and described in the first cause of action stated in respondent’s amended complaint, but it does not appear that the tract in question was deeded to any one prior to June 5, 1891, at which time appellant’s predecessor conveyed it to John Lemp.
One of the allegations contained in the- first cause of action s.tated in the amended complaint is to the effect that said tract of land was vacant, unclaimed and unoccupied at the time of entry of the town site, and that it remained so until about the year 1886, when, for the first time, Lemp asserted some claim over it. The trial court found that respondent failed to establish these facts by a preponderance of the evidence, or to the satisfaction of the court, and that the allegation is not true.
The evidence as to whether or not the land was occupied at the time of entry is, as might well be expected in view of the many years which elapsed between that date and the trial of the cause, exceedingly unsatisfactory, and we are not disposed to disturb the finding of the trial court in that particular, nor do we believe, in view of other facts disclosed by the record and of our conclusions relative to the law governing this case, that the point is one of controlling influence.
In 1897, Walter E. Pierce, mayor of Boise City, made application for an additional town site entry and in 1898 a patent was issued to him, in trust, pursuant to sec. 2387, *668supra, conveying 1.13 acres as such additional town site, being the land which forms the subject of the second cause of action stated in the amended complaint. Thereafter, and in 1908, Mayor Haines, as successor to the trust, conveyed, by deed, the land in question to John Lemp.
As we understand the record, the land involved in this action was inclosed with a substantial fence about 1873. In 1878 Thomas D. Cahalan, who believed it to be a portion of a tract he owned but whose property, in fact, adjoined, it, included the land in controversy, together with other lands, in a deed to John Lemp, and in 1886 again included it in a deed of other lands to him. Since the date of the first mentioned conveyance until the tract was platted into town lots and portions of it were sold, it was in the open, notorious, adverse and exclusive possession, control and occupancy of Lemp, who held it under claim of title. The unsold portion was so held and possessed by him until his death, and since then has been, in like manner," possessed, controlled and claimed by respondent, as executor of his estate, and at no time has Boise City, or any of its mayors, offered to sell it, or any portion of it, as unclaimed lands under the town site laws of the United States and of the territory and state of Idaho, but have, during many years prior to the commencement of this action, in various ways recognized the Lemp title to it.
The municipality accepted a plat and dedication of the tract under the name and style of Lemp’s Triangle Addition to Boise City; it purchased a portion of it, erected a fire station thereon and still retains title thereto and possession thereof. It obtained an option, in writing, to buy the entire property and therein it is recited that John Lemp is the owner. During the years since respondent and his testator have claimed title to, and have occupied, controlled and possessed this property, and before the time of the trial, of this ease in the district court, taxes, general and special, amounting in principal and interest to the sum of $9,366.70, being all taxes assessed against it, have been collected, and a portion of them have been levied by and paid to Boise City. It is true appellant has offered to reimburse re*669spondent for the taxes paid, and interest thereon, but this can only be viewed in the light of an offer to do equity, and does not affect the fact that the city and its officials have, for many years, recognized the Lemp title.
These facts suggest the questions: Are the claims of appellant and his cestui que trust, the city, defeated by estoppel, and, have respondent and his testator acquired title by adverse possession, even though their claims under the town site laws were not well founded originally? While a number of other points have been ably argued by counsel, we believe an answer to the foregoing questions will dispose of the case and that the other matters presented need not be discussed in this opinion.
The rule is established by the great weight of authority that title to property held by a municipality for public use, such as for streets, parks, public building sites, etc., cannot be acquired by adverse possession, but the opposite rule prevails where the property is held by it for other than a public use. (Yol. 3, McQuillin on Municipal Corporations, sec. 1158; Ames v. City of San Diego, 101 Cal. 390, 35 Pac. 1005.)
It is also well established that a municipal corporation may, by its conduct or the conduct of its officers and agents, be estopped to assert its claim of title to property. (Yol. 3, Mc-Quillin on Municipal Corporations, sec. 1159; City of Davenport v. Boyd, 109 Iowa, 248, 77 Am. St. 536, 80 N. W. 314; Reuter v. Lawe, 94 Wis. 300, 59 Am. St. 891, 68 N. W. 955, 34 L. R. A. 733; Boise City v. Wilkinson, 16 Ida. 150, 102 Pac. 148.)
Upon consideration of the foregoing facts and the law applicable thereto, we conclude that the property here in controversy is not, and cannot be, claimed by either appellant or Boise City for such a public use as would preclude respondent’s testator from acquiring title thereto by adverse possession; that appellant and the hiunicipality are estopped from asserting the claim here sought by them to be asserted and that the. judgment and order appealed from must be affirmed. It is so ordered. Costs are awarded to respondent.
Sullivan, C. J., and Budge, J., concur.